DETAILED ACTION
This is an allowance of all claims filed on 08/09/2021. Claims 1-8, 10-13, 15, 17-23 are pending and allowed. Claims 9, 14 and 16 are cancelled. Claims 1-8, 10-13, 15 and 18 have been amended. Claims 21-23 are new.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites the following allowable limitation: “responsive to determining that the second storage controller is performing read and write operations on the storage devices, execute the one or more storage microservices in the respective virtual computing environments of the storage system with the first storage controller operating as a controller that does not perform read and write operations on the storage devices, wherein each of the executing storage microservices provides respective storage management results describing operation of the storage system, and wherein execution of the one or more storage microservices comprises analyzing one or more status files that describe a status of the storage devices.”
Closest prior art Szczepanik [US 2020/0034043] appears to teach a storage system with two storage controllers, that can operative in active and passive state, determining a controller is not performing I/O operation the other controller takes over, etc.
Hallisey [US 2018/0018116] appears to teach microservices in a virtual computing environment.
However, the prior arts on record do not appear to teach the recited allowable subject matter. Based, on this rationale, claim 1 and its dependent claims 2-7 and 22 are allowed.
Under the same rationale, Claim 8 and its dependent claims 10-13 and 23 are allowed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MASUD K KHAN/            Primary Examiner, Art Unit 2132